EMPLOYMENT AGREEMENT
MODIFICATION
 
 
This modification is made on the 14th day of September, 2018 to that certain
Employment Agreement dated March 28, 2017 between Iradimed Corporation, a
Delaware corporation, having offices at 1025 Will Springs Dr., Winter Springs,
Florida (“Iradimed” or “Company”) and John K. McCreery, currently Chief
Operating Officer of the Company (“Executive”).
WHEREAS, Iradimed desires to modify one term of the original Employment
Agreement of March 28, 2017, Iradimed and Executive agree that:

1.
Annual Bonus potential shall be hereby increased to 50% of the Executive’s
prevailing annual base salary.

2.
Other Terms of the original Employment Agreement dates March 28th 2017 remain
unchanged.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the first day
and year above written.
 
 
IRADIMED CORPORATION
 

  /s/ Roger Susi     
 
Roger Susi
 
   
President
         
 
 
 
   
EXECUTIVE
 
/s/ John K. McCreery
   
 
John K. McCreery
 
   
Executive
 






